DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention 1 in the reply filed on 1/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2022.

	Claims 1-7 and 9-12 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 3, 9 and 10 refer to both GenBank Accession numbers and SEQ ID NO:s when describing the influenza M1 and T. gondii ROP18, IMC and MIC8 amino acid and nucleic acid sequences.  However, the GenBank Accession sequences can be edited over time while the SEQ ID NO:s presented in the application won’t be and therefore it is unclear which version of the nucleic acid and amino acid sequences are required by the claim (the GenBank edited sequences or the SEQ ID NO: sequences).  It is therefore suggested that the claims be amended to recite the SEQ ID NO:s alone.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (Frontiers and Immunology, January 7, 2019, Vol. 9, pages 1-9).

The claimed invention is drawn to a virus like particle (VLP) that comprises an influenza virus matrix 1 protein and surface antigen proteins comprising an IMC, ROP18 and MIC8 derived from T. gondii.  These proteins have the amino acid sequences of SEQ ID NO:s 1, 2, 3 and 4 and the nucleic acid sequences of SEQ ID NO:s 5, 6, 7 and 8, respectively.  
The claimed invention is also drawn to a pharmaceutical composition comprising the VLP as an active ingredient, wherein the composition is administered intranasally to a subject; the composition is administered in combination with CpG; and the composition is administered 1 to 3 times.  The limitations of claims 5-7 are interepreted as intended use imitations and per MPEP § 2111.02 (II) recites, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the pre-amble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limita-tions, then the preamble is not considered a limitation and is of no significance to claim construction.”  Therefore, the claims 5-7 are view as intended use claims and are not read into the claimed invention for the purposes of art considerations based on the format they were presented in.
The claimed invention is also drawn to an expression vector for preparing a VLP with SEQ ID NO:s 1-8 and a host cell transformed with the expression vector, such as a microorganism, an animal cell, a plant cell, a cultured cell derived from an animal or a cultured cell derived from a plant.

Lee et al. teach formation of expression vectors that encode the influenza M1 and T. gondii proteins IMC, ROP18 and MIC8 that are identical to SEQ ID NO:s 5-8 by presenting the nucleic acid sequences identical to SEQ ID NO:s 1-4 to isolated host cells.  Example of the isolated host cells are Sf9 cells. [see page 2, right column]  Lee et al. also teach generation of a VLP with all of the proteins present. [see figure 1A]  Lee et al. further teach that administering these VLPs to a subject can induce immune responses. [see Figure 3 and 1st half of right column on page 5]  Therefore, Lee et al. anticipate the instant invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Presently claims 11 and 12 are drawn to a host cell that includes a human organism which possesses this hose cell with the expression vector of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648